Case 19-44760     Doc 28    Filed 10/14/20 Entered 10/14/20 05:37:18          Main Document
                                         Pg 1 of 6


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

      In re:                               )      Case No.19-44760
      Frank Andrew Johnson, Jr. and        )      Chapter13
      Cora Denise Johnson                  )
                                           )      Hearing Date 11/04/2020
                                           )      Hearing Time: 10:00AM
      Debtor(s)                            )      Hearing Location: 5 North

                     MOTION TO SELL REAL ESTATE
              MOTION TO RETAIN PROCEEDS FROM THE SALE
           MOTION TO WAIVE FILING FEE AND NOTICE OF HEARING

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY 10/28/2020. YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE
COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
MOTION AT THE HEARING. REPRESENTED PARTIES SHOULD ACT THROUGH
THEIR ATTORNEYS.

COME NOW, Debtors, by and through Debtors’ undersigned counsel and state as follows:

   1. Debtors filed the above-captioned case in good faith under Chapter 13 of the Bankruptcy
      Code on July 31, 2019.

   2. The Court has jurisdiction of this Motion pursuant to 28 U.S.C. §§ 157(a) and 1334(a)
      and Local Rule 9.01(B)(1) of the United States District Court for the Eastern District of
      Missouri. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(G).

   3. Debtors seek permission to sell their primary residence, located at 512 PLEASANT
      BREEZE DRIVE, WENTZVILLE, MO-63385.

   4. The estimated fair market value of the property is listed on Debtors’ Schedules at
      $270,000.00.

   5. The estimated amount of the mortgage on the property held by, Home Point Financial
Case 19-44760      Doc 28     Filed 10/14/20 Entered 10/14/20 05:37:18              Main Document
                                           Pg 2 of 6


       Corp “Creditor”, is $ 232,497.68.

   6. The Sale price of the real estate is $285,000.00 Debtors have a prospective buyer, who
      agrees to purchase the said property from the debtor at the saleprice.

   7. Debtors will use the sale proceeds to pay the mortgage lien in full. Debtors wish to keep
      the sale proceeds in the amount of $15,000.00 pursuant to RSMO § 513.475 Homestead
      Exemption to find replacement housing. Balance will be turnover to the trustee.

   8. Debtors are filing the Motion to sell real estate using the only event available on the
      Court’s ecf system as Motion to sell real estate free and clear of liens which results in a
      $181 filing fee. However, Debtors does not wish to sell real estate free and clear of liens.
      Debtors wish to have the Court fee of $181waived.

WHEREFORE, Debtors pray for an Order of this Court

Granting Debtors’ Motion to sell real estate located at located at 512 PLEASANT BREEZE
DRIVE, WENTZVILLE, MO-63385

Granting Debtors’ Motion to retain $15,000.00 pursuant to RSMO §513.475 Homestead
Exemption to find replacement housing

Granting Debtors’ Motion to waive the Court fee for filing of the Motion to sell.



                                                     RESPECTFULLY SUBMITTED
                                                     A&L Licker Law Firm, LLC

                                                     By: /s/ Lynn Travis
                                                     Lynn Travis #32568MO
                                                     1861 Sherman Dr.
                                                     St. Charles, MO 63303
                                                     (636) 916-5400
                                                     (fax) (636) 916-5402
                                                     email:Tobias@lickerlawfirm.com
   Case 19-44760             Doc 28   Filed 10/14/20 Entered 10/14/20 05:37:18           Main Document
                                                   Pg 3 of 6



                                        CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the Forgoing Document was filed electronically
    with the United States Bankruptcy Court, and has been served on the parties in interest via e-
    mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice List on
    Wednesday, October 14, 2020.

           I certify that a true and correct copy of the Forgoing Document was filed electronically
    with the United States Bankruptcy Court, and has been served by Regular United States Mail
    Service, first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual
    Notice List and listed below on Wednesday, October 14, 2020

                                                                    /s/ Sandeep Gulia


    Diana S. Daugherty through CM/ ECF
    Chapter 13 Trustee
    P.O. Box 430908
    St. Louis, MO 63143

    Office of the US Trustee          through CM/ECF
    111 S Tenth St, Ste 6.353
    St. Louis, MO 63102-1127

Account Resolution Corp                Amer Fst Fin                       AmeriCollect, Inc
700 Goddard Ave                        7330 W. 33rd Street                PO Box 1566
Chesterfield, MO 63005                 Wichita, KS 67205                  Manitowoc, WI 54221




Anthony Francis Porto, III             Aspen Dental                       BJC Health Care
Mandarch Law Group, LLP                PO Box 3126                        PO Box 958410
1 N Dearborn, Suite 650                Syracuse, NY 13220                 Saint Louis, MO 63195-8410
Chicago, IL 60602



Cap1/mnrds                             Capital One Bank Usa N             Cb Indigo/gf
26525 N Riverwoods Blvd                Po Box 30281                       Po Box 4499
Mettawa, IL 60045                      Salt Lake City, UT 84130           Beaverton, OR 97076




Comenity Capital Bank                  Credit First N A                   Credit One Bank
PO Box 183043                          Pob 81315                          Po Box 98872
Columbus, OH 43218-3043                Cleveland, OH 44181                Las Ve gas, NV 89193-8872
   Case 19-44760            Doc 28   Filed 10/14/20 Entered 10/14/20 05:37:18            Main Document
                                                  Pg 4 of 6


David Reid Gamache                    Excel Sports & Physical T heropy   Fingerhut Directing Marketing
1000 Camera Ave Ste A                 2454 West Clay                     6509 Flying Cloud Dr
Saint Louis, MO 63126                 Saint Charles, MO 63301            Eden Prairie, MN 55344




First Premier Bank                    Flagship Credit Accept             Frontline Asset Strategies, LLC
3820 N Louise Ave                     Po Box 3807                        2700 Snelling Ave. N
Sio ux Falls, SD 57107                Coppell, T X 75019                 Ste 250
                                                                         Saint Paul, MN 55113



Hadican, Sean Patrick                 Home Point Financial C             IRS
10680 T reena St                      11511 Luna Rd Ste 300              PO Box 7346
Suite 500                             Farmers Branch, T X 75234          Philadelphia, PA 19101-7346
San Die go, CA 92131



Jefferson Capital Systems LLC         Labcorp                            Lb Arrow Fin
16 McLeland Rd.                       PO Box 2240                        3528 Hampton Ave
Saint Cloud, MN 56303                 Burlington, NC 27216               Saint Louis, MO 63139




Lee G. Kline                          Lvnv Funding LLC                   Lvnv Funding LLC
7777 Bonhomme Avenue                  420 N Wabash Ave                   PO Box 1269
Suite 1910                            Suite 400                          Greenville, SC 29602
Saint Louis, MO 63105                 Chicago, IL 60611



Matthew W Meier Do                    MediCre dit, Inc                   Mercy Hospital
1002 Peruque Crossing Ct Suite 102    PO Box 1629                        PO Box 206153
O Fallon, MO 63366                    Maryland Heights, MO 63043         Dallas, T X 75320




Metro Imaging                         Midland Funding                    Midland Funding, LLC
6520 Clayton Rd                       320 East Big Beaver Rd Ste         2365 Northside Dr Ste 300
Saint Louis, MO 63117                 T roy, MI 48083                    San Die go, CA 92108




Midwest Special Surgery               Missouri Department of Revenue     Mohela/dept Of Ed
11970 Borman Drive                    PO Box 475                         633 Spirit Drive
Suite 250                             301 W. High Street                 Chesterfield, MO 63005
Saint Louis, MO 63146                 Jefferson City, MO 65105-0475



National Recovery Agency              Portfolio Recovery Associates      QI Pathology
2491 Paxton Street                    120 Corporate Blvd                 PO Box 100 Dept 461
Harrisbur g, PA 17111                 Ste 100                            Memphis, T N 38148
                                      Norfolk, VA 23502
   Case 19-44760              Doc 28   Filed 10/14/20 Entered 10/14/20 05:37:18                 Main Document
                                                    Pg 5 of 6


Radiologic Imagin g Consultants         Radiologic Imagin g Consultants        Recievable Solutions
220 Compass Point Dr                    PO Box 780                             PO Box 206153
Saint Charles, MO 63301                 Saint Charles, MO 63302-0780           Dallas, T X 75320




Riverheart Family Dentistry             So utheastern Emergency Svc Of         Sprint
8618 Mexico Rd                          7005 Middlebrook Pike                  PO Box 54977
O Fallon, MO 63366                      Knoxville, T N 37909                   Los Angeles, CA 90054-0877




SSM Health St. Joseph Hospital -        SSM St. Joseph Endoscopy Center, LLC   St. Joseph Hospital - Lake St Louis
Wentzvi                                 PO Box 501115                          100 Medical Plaza
500 Medical Dr                          Saint Louis, MO 63150                  Lake Saint Louis, MO 63367
Wentzville, MO 63385



Synchrony Bank                          T ransworld Sys, Inc/55                United States Attorney
PO Box 965017                           PO Box 15270                           111 South 10th Street
Orlando, FL 32896-5017                  Wilmington, DE 19850                   20th Floor
                                                                               Saint Louis, MO 63102



Urgent Care                             Urgent Care LLC                        Wakefield & Associates
PO Box 271434                           PO Box 14099                           7005 Middlebrook Pike
Salt Lake City, UT 84127                Belfast, ME 04915                      Knoxville, T N 37909




Wells Fargo Dealer Svc                  William Francis Whealen, Jr.
Po Box 10709                            11970 Borman Drive
Raleigh, NC 27605                       Suite 250
                                        Saint Louis, MO 63146
Case 19-44760   Doc 28   Filed 10/14/20 Entered 10/14/20 05:37:18   Main Document
                                      Pg 6 of 6
